Title: To James Madison from Robert Murray and Company, 11 January 1796
From: Robert Murray and Company
To: Madison, James


Sir
New York Jany 11th. 1796
We have to inclose you Cap John Wards bill [of] Lading of the furniture received ⅌ the Schooner Ariel as before advised you, the hatchway of this Vessel being so small obliged us to have one of the Cases made smaller.
We annex you a list of the expences, which amt you will please remit us. We remain respectfully Your Obedt. Servts
Robert Murray & Co
Drs 107.31/100
